Citation Nr: 0531156	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  04-05 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
It is noted that this rating decision also declined to grant 
a compensable rating for the veteran's service-connected 
hearing loss, which the veteran appealed along with the 
cervical spine issue.  At a January 2005 personal hearing at 
the RO, however, the veteran, via his representative, 
withdrew the issue regarding an increased evaluation for 
hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act of 2000, 
further evidentiary development is necessary.

The veteran's service medical records contain a September 
1988 Emergency Care and Treatment record where the veteran 
complained of severe pain of the right ear, and pain in the 
neck, specifically a bump on the neck.  In July 1988, the 
veteran had vague cramping of the right and left upper 
quadrants.  In February 1991, the veteran complained of pain 
in the low back that radiated up the spine.  In April 1991, 
the veteran had back pain, with pain around the waist and 
numbness in both arms.  The veteran's September 1991 Report 
of Medical History contained his assertion that he had had 
frequent or severe headache, swollen or painful joints, and 
recurrent back pain.  

In January 1994, the RO granted a claim of service connection 
for degenerative arthritis of the thoracic spine because the 
arthritis had manifested within one year of discharge from 
military service.  A May 1995 rating decision granted service 
connection for low back strain with a history of sciatica in 
the lower extremities.  

In a January 2002 VA Form 21-4138, the veteran asserted that 
his upper back pain had worsened, which, as he later 
clarified, included cervical spine pain.  In his notice of 
disagreement, the veteran asserted that Dr. Luis Marioni was 
treating his entire back.  It is noted that it does not 
appear that these records were obtained.  

The record contains a November 2003 progress report from the 
El Paso VA Outpatient Clinic, and the assessor noted that he 
had first seen the veteran in December 2001 for a history of 
chronic cervical pain, and a MRI was suggestive of a focal 
lesion.  The veteran had not wanted to pursue any trial of 
epidural steroids, or surgical management.  The assessment 
was chronic cervical pain with acute exacerbation of 
symptoms.  In December 2004, the veteran asserted that his 
symptoms of cervical pain had been present since 1990.  

On his February 2004 VA Form 9, the veteran contended that 
his cervical spine condition had not received as much 
attention in service because of more severe low back 
problems.  The veteran asserted that in July 1991 he suffered 
an injury when a drive shaft fell on his head.  Initially the 
veteran had a bump on the right eye, but later he felt 
stiffness and crepitation in the neck.  The veteran asserted 
that x-rays had been taken at the Coleman Barracks medical 
detachment in Mannheim, Germany, which apparently found 
intervertebral disc narrowing.  These x-rays are not of 
record.

At his personal hearing, the veteran testified that when he 
first filed his claim concerning the upper back, he had 
thought that the claim included his neck.  

Though the record contains a May 2003 letter from Sergio B. 
Pacheo, M.D., who stated that the veteran had some transient 
low back and neck pains of no major significance during his 
military service, it does not appear that the veteran's 
claims file has been reviewed for the purposes of a nexus 
opinion.  Based upon 38 C.F.R. § 3.159(c)(4), and considering 
the veteran's statements concerning in-service injury and 
treatment, see Washington v. Nicholson, No. 03-1828 (U.S. 
Vet. App. November 2, 2005), a remand is necessary.
  
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should attempt to obtain 
medical records, including radiology 
reports, from the appropriate military 
medical facility in Mannheim, Germany.  

2.  The RO should obtain treatment 
records from Dr. Luis Marioni (as cited 
in the veteran's notice of 
disagreement).

3.  Then, the veteran should undergo a 
VA examination, with claims file 
review, including all service medical 
records, for the purposes of 
determining whether it is at least as 
likely as not that any current cervical 
spine disability is related to service.  

4.  Upon completion of the preceding 
directives, the RO should readjudicate 
the veteran's claim of service 
connection for a cervical spine 
disability.  If the determination of 
this claim remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

